FILED
                             NOT FOR PUBLICATION                             JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ELCY CRISTINA GARCES,                            No. 07-71453

               Petitioner,                        Agency No. A095-881-142

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Elcy Christina Garces, a native and citizen of Colombia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review the BIA’s decision for substantial

evidence, Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000), we review the

denial of a motion to reopen for abuse of discretion, Ordonez v. INS, 345 F.3d 777,

782 (9th Cir. 2003), and we review due process claims de novo, Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006). We deny the petition for review.

       Substantial evidence supports the BIA’s conclusion that Garces failed to

demonstrate a nexus to a protected ground, because she testified she was targeted

primarily on account of her family’s perceived wealth, and Garces merely

speculates that the guerillas were motivated by her political or imputed political

opinion. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992). Therefore, her

asylum and withholding of removal claims fail.

       Substantial evidence supports the denial of CAT protection because Garces

failed to demonstrate that it is more likely than not that she will be tortured upon

return to Colombia. See El Himri v. Ashcroft, 378 F.3d 932, 938 (9th Cir. 2004).

       The BIA did not abuse its discretion in denying both Garces’ motion to

reopen and her request to hold her case in abeyance, because the BIA considered

the evidence she submitted and acted within its broad discretion in determining that

the evidence was insufficient to warrant either reopening or holding in abeyance.


KAD/Research                               2                                    07-71453
See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a

motion to reopen shall be reversed only if it is “arbitrary, irrational or contrary to

law.”). Accordingly, Garces’ contention that the BIA’s decision violated due

process fails as well. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error for a due process violation).

       PETITION FOR REVIEW DENIED.




KAD/Research                                3                                     07-71453